UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4477
STEVEN ANDRE REED,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
                 Peter J. Messitte, District Judge.
                         (CR-99-476-PJM)

                  Submitted: November 22, 2000

                      Decided: December 8, 2000

     Before NIEMEYER and TRAXLER, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

James Wyda, Federal Public Defender, Daniel W. Stiller, Assistant
Federal Public Defender, Greenbelt, Maryland, for Appellant. Lynn
A. Battaglia, United States Attorney, Odessa P. Jackson, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.
2                       UNITED STATES v. REED
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Steven Andre Reed appeals his conviction and sentence of twelve
months and one day of imprisonment pursuant to his guilty plea for
theft of government property, 18 U.S.C.A. § 614 (West 2000). We
affirm.

   Reed raises two issues on appeal. First, he argues that his residence
was illegally searched pursuant to a defective warrant, therefore, the
evidence seized during that search should be suppressed and the sen-
tence vacated. In the alternative, Reed argues that the district court
erred in applying a two-level enhancement for abuse of a position of
trust under U.S. Sentencing Guidelines Manual § 3B1.3 (1998).

   We review the district court’s factual findings for clear error and
the legal conclusions de novo, United States v. Kitchens, 114 F.3d 29,
31 (4th Cir. 1997), and accord substantial deference to the judgment
of the magistrate issuing the search warrant, United States v. Oloyede,
982 F.2d 133, 138 (4th Cir. 1992). The district court made factual
findings of a permissible inference between the location of the stolen
property and Reed’s residence, therefore, concluding that the warrant
was supported by probable cause. See United States v. Anderson, 851
F.2d 727, 729 (4th Cir. 1988). Finding no reversible error, we affirm
the denial of Reed’s motion to suppress the evidence.

   Section 3B1.3 of the Guidelines provides for a two-level increase
if a defendant "abused a position of public or private trust . . . in a
manner that significantly facilitated the commission or concealment
of the offense." USSG § 3B1.3. On appeal, this Court will reverse a
district court’s imposition of an enhancement based on a defendant’s
abuse of a position of trust only if the court’s determination is clearly
erroneous. See United States v. Helton, 953 F.2d 867, 869 (4th Cir.
1992). Finding no such clear error, we affirm Reed’s conviction and
                       UNITED STATES v. REED                        3
sentence. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid in the decisional process.

                                                         AFFIRMED